Citation Nr: 9918816	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  94-47 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic lumbosacral 
strain.

2.  Entitlement to an increased rating for endometriosis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had over 20 years of active duty service and 
retired in May 1993.  This appeal was initially before the 
Board of Veterans' Appeals (Board) from rating decisions from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  By means of an order dated in 
June 1997, the Board remanded the issues currently before the 
Board for further action.  Subsequent to accomplishing 
additional development, the RO increased the appellant's 
evaluation for endometriosis from noncompensable, to 30 
percent disabling, and continued to deny her claim for 
service connection for a low back disability.

As mentioned in our prior remand, the appellant has raised 
the issue of entitlement to service connection and special 
monthly compensation for the loss of use of a creative organ.  
This matter has yet to be addressed by the RO and is once 
again being referred for further action.  


FINDINGS OF FACT

1.  All evidence necessary for the correct disposition of the 
appellant's claim has been developed.

2.  Chronic lumbosacral strain was initially manifested in 
service.

3.  The appellant's endometriosis is manifested by pelvic 
pain, heavy or irregular bleeding, and bowel symptoms.


CONCLUSIONS OF LAW

1.  Chronic lumbosacral strain was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).

2.  The criteria for an increased rating for endometriosis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 7629 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  She has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with her claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

I.  Service connection for chronic lumbosacral strain.

The appellant's service medical records indicate that she was 
seen for complaints of low back pain on several occasions.  A 
treatment note dated in August 1990 indicates that she 
reported complaints of low back pain for the past 24 hours 
and that she was diagnosed with probable lumbar strain.  In 
May 1991, she reported complaints of pain in the lumbar 
region following a motor vehicle accident earlier that day.  
X-rays at that time showed no significant abnormality.  The 
diagnosis at that time was acute lumbo-sacral strain with 
right paraspinal spasm.  Her discharge examination report, 
dated in February 1993, indicates that she reported that she 
suffered from recurrent back pain.  The physician noted that 
she had had a recurrent back pain since 1990, and that she 
was treated with Motrin and Flexeril.  A subsequent treatment 
note, dated in March 1993, indicates that she was provided 
with a refill for Robaxin and given flexion exercises.  

A claim for service connection for, among others, "[l]ower 
[b]ack spasms," dated in May 1993 (prior to her retirement 
from service), was received by the RO in June 1993.  A 
subsequent VA examination, conducted in August 1993, 
indicates that the appellant reported that she began having 
low back pain in 1987 and that her pain was related to 
temperature changes.  The working diagnosis included 
"[s]uspect arthritis of the spine."  However, it appears 
that x-rays conducted the day prior showed a normal 
lumbosacral spine.  

A report of a VA orthopedic examination, dated in October 
1997, indicates that the appellant complained of lower back 
pain, dating its symptoms back to her military time.  She 
reported taking Motrin and muscle relaxers.  The diagnosis 
was chronic lumbosacral strain, lumbago, no evidence of 
herniated nucleus pulposus, mild back strain symptoms.  The 
evidence of records also includes private treatment records 
dated in 1995 and 1996 which indicate that the appellant has 
received treatment for, among others, chronic low back 
strain.  

The appellant contends that she first began experiencing low 
back pain in 1987, when she was on flight status and was 
required to be in an uncomfortable position during the long 
hours spent on an airplane.  She claims that she did not 
begin receiving treatment until 1990 because she was on 
flight status prior to that time and could not go to the 
hospital for every minor medical ailment.  She asserts that 
she has had continual back problems since service.

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
When, after consideration of all the evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107.

The Board, having considered the evidence and the applicable 
laws, finds that service connection for a chronic lumbosacral 
strain is warranted.  The evidence of record includes the 
appellant's contention that she has had recurrent low back 
problems since service, and her service medical records 
clearly support this contention.  The appellant's service 
medical records leave no doubt that a recurrent low back 
condition, diagnosed as lumbar strain, was experienced in 
service.  She has asserted that this low back symptomatology 
which began in service has continued since her retirement 
from service, and there is ample evidence to support this 
assertion.  The Board specifically notes that she reported 
this problem on her claim form (dated prior to her 
retirement) which was received less than one month after her 
separation from service.  She again reported this problem 
during a VA examination conducted less than 3 months after 
her retirement.  Further, it is noted that a current VA 
examination report indicates that she suffers from chronic 
lumbosacral strain.  Given that low back strain was present 
in service, that she currently suffers from a chronic low 
back strain, and that she has had continual symptomatology 
since service, the Board holds that service connection is 
warranted.

II.  Increased evaluation for endometriosis.

The evidence of record pertaining to the severity of the 
appellant's endometriosis include report of a VA examination, 
dated in August 1993, which indicates that she reported 
having heavy menstrual bleeding with some blood clots.  
Subsequent treatment records indicate that she has had 
continual problems with heavy bleeding and pain, requiring 
medication, as well as pain with bowel movements.

A VA gynecological examination report, dated in September 
1997, states that the appellant has had a long history of 
dysfunctional bleeding and pelvic pain.  It was noted that in 
1992 (in service), she underwent a laparoscopic examination 
which showed moderate pelvic endometriosis.  (The Board notes 
that the appellant's operation report, dated in July 1992, 
indicates that there were 3 implants of superficial 
endometriosis, 2 within the cul-de-sac involving the right 
and left uterosacral ligaments and 1 involving the right 
ovary.  There was also a 5 mm endometrial polyp involving the 
posterior wall.)  She reported that the dysfunctional 
bleeding as well as the pelvic pain have continued since 
separation from service.  It was also reported that she was 
on Tri-Levlen.  She had no genitourinary problems.  Objective 
findings showed some pelvic tenderness.  The diagnosis was 
chronic symptomatic pelvic endometriosis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

While this appeal was pending a decision by the Board, new 
criteria became effective for the evaluation of service-
connected gynecological disorders.  See generally 60 Fed. 
Reg. 19851 through 19856 (April 21, 1995).  Where law or 
regulation changes after a claim has been filed or reopened, 
but before administrative or judicial process has been 
completed, the version most favorable to the veteran is 
applicable, unless otherwise provided by Congress.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  In this case, 
however, the highest possible evaluation that can be assigned 
for endometriosis under the old criteria is a 30 percent 
evaluation.  See 38 C.F.R. Part 4, Diagnostic Codes 7699-7613 
(1994).  Since the appellant is already assigned the highest 
possible evaluation under the old criteria, the Board will 
only consider the case under the new criteria.

Under the current rating criteria, a 30 percent evaluation is 
assigned when there is pelvic pain or heavy or irregular 
bleeding not controlled by treatment.  A 50 percent 
evaluation is assigned when there are lesions involving bowel 
or bladder confirmed by laparoscopy, pelvic pain or heavy or 
irregular bleeding not controlled by treatment, and bowel or 
bladder symptoms.  38 C.F.R. Part 4, Diagnostic Code 7629.  

Having considered the evidence of record and the applicable 
rating criteria, the Board finds that an increased rating is 
not warranted in this case.  While the appellant is shown to 
suffer pelvic pain and irregular or heavy bleeding as well as 
some bowel symptoms, the medical evidence does not show 
lesions, confirmed by laparoscopy, involving the bowel or 
bladder.  The Board specifically notes that she underwent a 
laparoscopy in 1992 which did not reveal such lesions.  While 
the Board cannot require an invasive procedure, such as a 
laparoscopy, just for rating purposes, should the appellant 
be required to undergo such procedure for medical reasons in 
the future, she is free to submit such medical records for 
consideration for an increased rating.  At this time, 
however, the Board does not find that the 50 percent rating 
criteria which require lesions involving the bowel or bladder 
are shown by the evidence of record; as such, the claim must 
be denied.  


ORDER

Entitlement to service connection for chronic lumbosacral 
strain is granted.

Entitlement to an increased rating for endometriosis is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

